      Case 1:17-cv-06936-RA-SN Document 165 Filed 01/14/20 Page 1 of 3
     Case 1:17-cv-06936-RA-SN Document 166 Filed 01/15/20 Page 1 of 2


                                                                               USDC-SDNY
                                                                               DOCUMENT
                                                                               ELECTRO~ICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                            ------r----
                                                                             1 D \TF FILED:
                                                                                               _,......._t-+--4~:....._.....

 OPTERN/\TIVL INC ..

                             Pia inti II
                                                                Case No. 17 Ci\'. 6936 (RA) (SN)
             - against -

 .IAND. INC.. d/h/a/ WAR!3Y PARKER.


                             Iklcmlant.




                       STIPULATION OF DISMISSAL WITH PRE.JUDICE

         Pursuant lo Fcderal Ruic of Civil Proccdurc 41 (a)( I )(/\)(ii). the parties hereby stipulalc

and agree that the above-captioned action. including any and all asserted claims. is hercby

dismissed with prejudicl.!. Each party shall bl.!nr its nwn costs and atlorncys· fees.

         IT IS SO STIPULATED.

Dated: January 14. 2020


SPENCE PC
s/   V    1i.,.\_______..------

By: William Cory Spence                                By: Peter A. Swanson

Jason M. Wejnl.!rt                                     Philip A. Irwin
Michael K. McDonough                                   Sarnh Mac Dougall
Anthony J. \Venn                                       The Ncw York Times Building
515 N. State Street                                    620 8th/\ vc
Chicago. Illinois 60654                                New York. NY I 0018
(312) 404-8882                                         212-841-1000
wil Iiam .spc11ccr,i>spcncepc.corn                     pirwin@cov.com
                                                       snrncdougull@cov .c:om
Allomt.!ys.fin· l'loi11l{t1TisiN1·. foe
                                                       Richard L. Rainey
                                                       Peter A. Swanson
Case 1:17-cv-06936-RA-SN Document 165 Filed 01/14/20 Page 2 of 3
Case 1:17-cv-06936-RA-SN Document 166 Filed 01/15/20 Page 2 of 2



                                      850 Tenth Street, NW
                                      Washington, D.C. 20001-4956
                                      rrainey@cov.com
                                      pswanson@cov.com

                                      Ali Mojibi Yazdi
                                      1999 Avenue of the Stars
                                      Los Angeles, CA 90067-4643
                                      (424) 332-4800
                                      amojibi@cov.com

                                      Attorneys for Defendant JAND, Inc., dlb/a
                                      Warby Parker




       HON.   NNIE ABRAMS
       UNITED STATES DISTRICT JUDGE
           /, I~ 'V
